..   .




                                     RNE          GENEIRAL
                                 UDF TEXAS




                                     June 14, 1971


         Honorable David R. White          Opinion No.   M-885
         County Attorney
         120 East North Street             Re:   Article 666-17(14) (e),
         Uvalde, Texas 78801                     Vernon's Penal Code.

         Dear Mr. White:

              Your opinion request poses the following question      (re-
         phrased):

              Under Article 666-17(14)(e), Vernon's Penal Code, must
         the court hearing a case involving a violation of the Texas
         Liquor Control. Act by a minor whose parents reside outside
         the jurisdictional limits of the court give written notice
         of the offense charged to the minor's parents before the
         case can be tried?

              Section   (14) (e) reads as follows:

                 "No person under twenty-one (21) years of
              age may plead guilty to any offense described
              in Subdivision (a) of this Subsection except
              in open court before the judge. No such minor
              shall be convicted of such an offense or fined
              as provided in Subdivision (a) except in the
              presence of his parent or guardian having legal
              custody of the minor. The court shall cause
              the parent or guardian residing within its
              jurisdictional limits to be summoned to appear
              in court and shall require the parent or guard-
              ian to be present during all proceedings in the
              case. However, the court may waive the require-
              ment of the presence of the parent or guardian
              in any case in which, after diligent effort,
              the court is unable to locate them or compel
              their presence.  The court shall given written
              notice of such offense to the parent or guardian
              having legal custody of such minor who resides
              outside the jurisdictional limits of the court."



                                       -4314-
Honorable David R. White, Page 2       (M-885)



     The caption to the legislative act containing the fore-
going provision reads in part as follows:

        "An act amending, revising, and repealing
     in part, Articles I and II of the Texas Liquor
     Control Act (Articles 666-l to 666-33, Vernon's
     Texas Penal Code), to improve its administra-
     tion and enforcement; . . . increasing the
     fine for possession and consumption of liquor
     by a minor . . . and providing requirements
     for hearings. . . ." Acts 61st Leg., R.S.
     1969, ch. 38, p. -.

     The language of the caption indicates that the legis-
lature intended the provisions of Section (14) (e) as pro-
cedural due process requirements for prosecutions of minors
for liquor law violations.  The language does not make dis-
cretionary the giving of notice to the parents or guardians
of the minor and plainly contemplates that notice is to be
given prior to trial. The obvious purpose of notice is to
allow the minor's parents or guardians an opportunity to
provide for the defense of the minor. Minors are entitled
to such constitutional due process rights to counsel, to
notice and hearing, etc. Application of Gault, 387 U.S. 1
(1967). In that case, the court held that the child and
his parent must be notified of the child's right to be re-
presented by counsel retained by them.

     Our opinion therefore, is that written notice must be
given prior to trial to a minor's parents or guardians re-
siding outside the court's jurisdiction.   By necessary in-
ference from Section (14) (e) as a whole, the court may
proceed without giving notice, but only when the court has
made a reasonable and diligent effort to provide notice and
has not been able to locate the parents or guardians.

                       SUMMARY

        Article 666-17(14) (e), Vernon's Penal Code
     requires that notice of pending charges against
     a minor accused of violating the Texas Liquor
     Control Act must be given prior to trial to
     the minor's parents or guardians when they
     reside beyond the jurisdiction of the court.



                            -4315-
Honorable David R. White, Page   3         (M-885)



        By necessary inference from Section (14) (e),
     the court is authorized to proceed without giv-
     ing notice but only when the court, after rea-
     sonable and diligent effort, is unable to locate
     the parents or guardians.




Prepared by Roland Daniel Green,     III
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Ben Harrison
Sam Jones
Vince Taylor
William J. Craig

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -431 b-